Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the amendment filed 10/8/2021.  Currently, claims 17, 19 and 23 have been canceled, claims 24-29 have been added, and claims 9-16, 18, 20-22 and 24-28 are pending.

Claim Objections
Claims 9, 11-13, 24, 26, 28 are objected to because of the following informalities:
In claim 9, lines 7-9, the claimed limitation “display the roadway map and route” should be changed to “display the roadway map and the route” to refer to “a route” taught in claim 9, line 4.
Similarly, in claim 24, lines 5-6 and claim 28, line 6, the claimed limitation “display the roadway map and route” should be changed to “display the roadway map and the route”.
In claim 9, line 10, the claimed limitation “wherein the traffic condition” should be changed to “wherein the estimated roadway traffic condition” for consistency with the estimated roadway traffic condition taught in claim 9, line 6.
Similarly, in claim 24, line 7, claim 26, line 7 and claim 28, line 7, the claimed limitation “wherein the traffic condition” should be changed to “wherein the estimated roadway traffic condition”.
the route” to refer to “a route” taught in claim 9, line 4.
In claim 13, line 3, the claimed limitation “the traffic condition” should be changed to “the estimated roadway traffic condition” for consistency with the estimated roadway traffic condition taught in claim 9, line 6.
Appropriate correction is required.

Duplicated Claims
Claim 29 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 27. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter
Claims 9-16, 18, 20-22 and 24-28 would be allowable if the objections are overcome.
The following is a statement of reasons for the indication of allowable subject matter:
The Examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). The grounds of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIM T NGUYEN/Primary Examiner, Art Unit 2454